Opinion issued September 19, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00620-CV
____________

IN THE MATTER OF V.A.R., a Minor



On Appeal from the County Court at Law & Probate Court No. II
Brazoria County, Texas
Trial Court Cause No. 9192S



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a disposition order for direct commitment to the Texas Youth Commission, signed 
May 16, 2002.  The notice of appeal was filed on June 14, 2002. 
	On July 16, 2002, the Court issued an order stating as follows:
This Court's records do not affirmatively show that appellant has paid the
appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2002).  Each party or parties filing
a notice of appeal is required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.-Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.-Houston [1st Dist.] 1999, no pet.).  

	To date, appellant has not paid the filing fee.  Accordingly, appellants'
appeal is dismissed for want of prosecution.  See Tex. Fam. Code Ann.
§56.01(b) (Vernon Supp. 2002); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals, Misc. Docket No. 98-9120
(Tex. Jul. 21, 1998); Tex. Gov't Code Ann. § 51.207(a) (Vernon Supp.
2002); Tex. R. App. P. 5; 42.3(b),(c). 
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1. 	The Honorable Frank C. Price, retired Justice, Court of Appeals, First
District of Texas, participating by assignment.